Ward, J., dissenting. The majority opinion, in holding that the Consul of Mexico may be appointed special administrator, has reached a conclusion which, to my mind, is based on neither logic or law. To begin with, the plain language of the Probate Code makes the Consul ineligible for such appointment. Omitting the portions that have no bearing, the Code [Ark. Stats., § 62-2201, b, 6] reads as follows: “No person is qualified to serve as domiciliary personal representative who is ... a non-resident of this state The Consul, of course, is not a resident of this State. But, say the majority, the court has the right to appoint a non-resident as a special administrator under the authority of § 79 of the Code [Ark. Stats., § 62-2210] which they set out in full. In my opinion the majority is wrong and for the following reasons : 1. The lower court did not appoint the Consul a special administrator but did appoint him as a regular administrator, and I cannot understand how this court can, or should want to, impose its judgment upon the lower court. 2. The above mentioned section does not give the court a right to appoint a non-resident as a special, or any other kind of, administrator. In all events a special administrator is still an administrator and we have just seen that a non-resident cannot be appointed administrator. 3. Since § 62-2210 does not provide for a nonresident to be a special administrator the majority must resort to saying the language implies it. They rely on the next to the last sentence in the section and, particularly, on the words ‘ ‘ and except as ordered by the court. ’ ’ This interpretation is not justified. From my limited knowledge of the English language the only fair interpretation that can reasonably be placed on the sentence referred to is; after the special administrator has been appointed [who must be a resident] the same law and procedure [applicable to regular administrators] must apply [such as giving bond, kind of bond, and time and manner of mailing reports] to him as to a regular administrator ‘ ‘ except as ordered by the court. ’ ’ The wisdom of such “exception” in the Code is readily discernible. A special administrator is ordinarily appointed for a short time and for a specific purpose and the ordinary procedure governing his reports would not be applicable. 4. The majority seek to justify their interpretation of § 62-2210 by the opinion in Re Plath Estate from which they quote extensively. However a careful examination of this opinion reveals that it not only does not support their contention but to the contrary. There the question of a non-resident was not involved or mentioned, but the court did say, in effect, there was a discretion of choice [between eligible residents] so long as it did not conflict with the Code. Here the appointment of the Consul [a non-resident] does conflict with our Code. The other cited cases are of the same character.' 5. There is as much, and I submit more, reason why a special administrator should be a resident than there is why a regular administrator should be, because, as stated in the Burnham case cited in the majority opinion, a special administrator represents the court and acts directly under the court’s direction. For that reason, it appears to me, a special administrator should at all times be within the jurisdiction of the court, readily available for direction and guidance. Certainly the Consul of Mexico would not be thus available.